UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6394



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN BRADLEY VENNIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-98-10, CA-00-163-1)


Submitted:   June 11, 2002                 Decided:   July 15, 2002


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen Bradley Vennis, Appellant Pro Se. Sherry L. Muncy, OFFICE
OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Stephen Bradley Vennis seeks to appeal the district court’s

order denying his 28 U.S.C.A. § 2255 (West Supp. 2001) motion.                 We

dismiss the appeal for lack of jurisdiction because Vennis’ notice

of appeal was not timely filed.

       The district court’s order was entered on the docket on

December 17, 2001.          Vennis’ notice of appeal was due sixty days

after the entry of the district court’s judgment, on February 15,

2002.          Fed. R. App. P. 4(a)(1); Fed. R. App. P. 4(a)(5).           This

appeal period is “mandatory and jurisdictional.”                     Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). Vennis filed

a notice of appeal on February 25, 2002.              Because Vennis failed to

file       a    timely   notice   of   appeal,   we   deny   a   certificate   of

appealability and dismiss the appeal.*                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      DISMISSED




       *
       Even if Vennis’ notice of appeal had been timely, dismissal
would be appropriate.     Vennis failed to timely object to the
magistrate judge’s report and recommendation and has therefore
waived this Court’s review of the claims asserted in his § 2255
motion.


                                          2